Citation Nr: 1010530	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  09-03 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD) and depression.

2.  Entitlement to service connection for hepatitis C with 
cirrhosis and pancytopenia.


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 to October 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As such, the Board has restated the claim above.

The issues of entitlement to total disability based on 
individual unemployability and entitlement to service 
connection for a heart condition have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder and hepatitis C.  The Veteran 
contends that he has PTSD and depression as a result of his 
service.  He reports having anxiety, flashbacks, and 
nightmares about his service.  He also asserts that he 
contracted hepatitis C from vaccinations he received while in 
the military.

The claims file does not contain records regarding the 
Veteran's initial diagnosis of hepatitis C.  There are 
conflicting reports on when that diagnosis occurred.  The 
claims file contains an indication of a diagnosis in both 
1977 and 2003.  There are no treatment records from either of 
these years in the claims folder.  The Board notes that VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. 
§ 3.159(c)(1).  As there is an indication further records 
exist, the claim must be remanded for further development.  
On remand the Veteran should be asked to identify any 
additionally records of treatment for hepatitis C or any 
psychiatric condition.

Additionally, the Veteran indicated in his Form 9 that he was 
in receipt of Social Security Administration (SSA) disability 
benefits.  These records have not been associated with the 
file.  VA's duty to assist includes the responsibility to 
obtain any relevant records from the SSA.  Voerth v. West, 13 
Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  As there is an indication the Veteran is in receipt 
of SSA benefits, VA has a responsibility to obtain any 
records and associate them with the file.  

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of his psychiatric disorder or 
hepatitis C.  Under 38 U.S.C.A. § 5103A(d)(2), VA must 
provide a medical examination and/or obtain a medical opinion 
when there is:  (1) competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Veteran worked as a medivac dispatcher and reports having 
nightmares about and flashbacks to his active service.  He 
has been diagnosed with major depressive disorder and PTSD.  
An examination is required to establish if any psychiatric 
disorder is related to the Veteran's active service.  
Further, The Veteran should be afforded the opportunity to 
identify and submit any additional evidence or information he 
has regarding his claimed in-service stressors.  If any 
additional evidence is identified or obtained, VA should 
incorporate it into the Veteran's claims file.  Also, as the 
Veteran has been diagnosed with hepatitis C, and because 
there is an indication the diagnosis may date back close to 
service an examination is required to establish if the 
condition is related to the Veteran's military service.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:


1.  Contact the Veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, who 
may possess additional records pertinent 
to his claims for service connection for a 
psychiatric condition and hepatitis C.  
The Veteran should be specifically asked 
to identify any records concerning his 
initial diagnosis of hepatitis C.  Attempt 
to obtain and associate with the claims 
folder any treatment records identified by 
the Veteran following the receipt of any 
necessary authorizations from the Veteran. 
 
2.  Obtain the administrative and medical 
records relating to the Veteran's Social 
Security Administration disability 
compensation benefits claim, and associate 
them with his claims file. 
 
3.  The AMC should contact the Veteran and 
ask him to provide as specific information 
as possible regarding his in-service 
stressors.  Specifically, he should 
provide dates, his military unit(s) and 
duty assignment(s), pertinent locations, 
and the names of fellow service person(s) 
involved, with respect to each claimed 
stressor.  He should also be asked to 
provide any corroborative evidence he may 
have, or be able to obtain, of the 
existence of such a stressor(s).

4.  Based on information in the Veteran's 
statements and in the materials in the 
claims file, the AMC should ask the United 
States Army and Joint Services Records 
Research Center (JSRRC) to provide 
information to corroborate his in-service 
stressors.  The JSRRC's response should be 
included in the claims folder.  If the 
JSRRC is not asked for stressor 
verification, the reason(s) for not asking 
for stressor verification (e.g., 
insufficient information for stressor 
verification) should be documented in the 
Veteran's claims folder 

5.  After completion of the above, arrange 
for the Veteran to undergo a psychiatric 
examination to determine the nature, 
extent, onset, and severity of any 
psychiatric disorders found to be present.  
The claims folder should be made available 
to the examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.   
 
All indicated tests and studies should be 
performed and a GAF score should be 
provided.  Specifically the examiner 
should address the Veteran's description 
of the onset of his symptoms and claims of 
the affect on his employment and personal 
life.  The examiner should opine as to 
whether it is at least as likely as not 
that any psychiatric disorder found is 
related to or had its onset during 
service.   
 
If the examiner finds that the Veteran has 
PTSD, he/she should specifically state 
which verified stressor(s) were found 
sufficient to support this diagnosis.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report. 
 
6.  After completion of the above, arrange 
for the Veteran to undergo an examination 
to determine the nature, extent, onset, 
and severity of his hepatitis C 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.

All indicated tests and studies should be 
performed.  Specifically the examiner 
should address the Veteran's description 
of the onset of his symptoms and claims of 
the affect on his employment and personal 
life.  The examiner should opine as to 
whether it is at least as likely as not 
that hepatitis C is related to or had its 
onset during service.

7.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record (and 
keeping in mind the dictates of the 
Veterans Claims Assistance Act of 2000), 
the RO should again review this claim.  If 
any determination remains adverse, the 
Veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

 
 



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



